Citation Nr: 1536436	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  08-10 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for disc disease at the L4-5 and L5-S1 prior to August 30, 2007.

2.  Entitlement to an evaluation in excess of 20 percent for disc disease at the L4-5 and L5-S1 on or after August 30, 2007.  

3.  Entitlement to an initial compensable evaluation for seborrheic dermatitis of the bilateral ears. 

4.  Entitlement to service connection for left leg numbness.  

5.  Entitlement to service connection for a right shoulder disorder.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  The April 2006 rating decision, in pertinent part, continued the 10 percent rating for the lumbar spine disc disease, granted service connection for seborrheic dermatitis of the bilateral ears and assigned noncompensable rating for that disability, and denied the claim of service connection for left leg numbness.  The February 2010 rating decision, in pertinent part, denied the claim of service connection for right shoulder impingement, degenerative joint disease.  

The Board notes that, in a January 2008 rating decision, the RO increased the evaluation for the lumbar spine disc disease from 10 percent to 20 percent, effective from August 30, 2007.  Applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

The Veteran testified at an informal conference held at the RO before a Decision Review Office (DRO) in July 2012.  A Board hearing was held at the RO before the undersigned Veterans Law Judge in May 2015.  A DRO conference report pertaining to the July 2012 DRO conference is of record, and a transcript of the Board hearing is of record.  At the Board hearing, the Veteran submitted additional evidence that was accompanied by a waiver of the RO's initial consideration of the evidence.   

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims file contains additional VA treatment records that were reviewed by the RO prior to the issuance of the most recent supplemental statements of the case.  The remainder of the documents contained in that file are either duplicative of the evidence in VBMS or are irrelevant to the present appeal.  The Board also notes that, since the most recent supplemental statements of the case, the Veteran has submitted additional evidence, to include private treatment records and a private medial opinion, that were accompanied by a waiver of the RO's initial consideration of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As to the right shoulder disorder, the Veteran has contended, and the medical evidence shows, that he experienced shoulder pain in April 1991.  See, April 1991 service treatment record.  The Veteran reported that, since that time, he has had shoulder pain.  The Veteran was afforded a VA examination in February 2012 in connection with his claim for service connection for a right shoulder disorder.  However, regarding the etiology of this disorder, the examiner indicated that she could not provide an opinion without resort to mere speculation.  In so doing, she noted that there was no evidence of contralateral disease, that there was no clinical objective evidence of the cause of the right shoulder pain documented in April 1991, and that the medical records from 1994 to 1996 are negative for shoulder or bursitis conditions.  The Board finds that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010) (noting that the phrase, "without resort to mere speculation," must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled and holding that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2014).  For these reasons, the Board finds that an additional VA examination and medical opinion are needed.

The Veteran was most recently provided a VA examination in October 2012 in connection with his claims for increased evaluations for the lumbar spine and dermatitis of the ears; however, there is an indication that these disabilities may have increased in severity since that time.  For example, the October 2012 VA examiner noted that the Veteran did not have any incapacitating episodes of intervertebral disc syndrome (IVDS) during the past 12 months, yet at the May 2015 Board hearing, the Veteran testified that he recently had his first incapacitating episode.  Furthermore, at the May 2015 Board hearing, the Veteran also testified that his ears were impacted twice within the past year or two with dried, scaly skin that required irrigation.  Therefore, the Board finds that additional examinations should be provided to ascertain the current severity and manifestations of his service-connected lumbar spine disability and seborrheic dermatitis of the ears.  

In regard to the left leg numbness, at the October 2012 VA examiner determined that the Veteran did not have left leg radiculopathy.  However, the Veteran's private physician stated at an April 2015 appointment that Veteran's examination was consistent with lumbar radiculopathy.  See, May 2015 physician statement.  Nevertheless, he did not specify whether the radiculopathy involved the left lower extremity or only the right lower extremity.  Therefore, as there is some evidence suggesting that he may have developed the disorder, the Board finds that a VA examination is necessary to determine whether the Veteran currently has left lower extremity radiculopathy related to his lumbar spine disability.  

Additionally, there are outstanding, potentially relevant records that should be secured.  Specifically, the Veteran has contended that he sought treatment for his right shoulder at a VA healthcare facility starting in 1991.  The only records from that time period include a 1991 VA examination report and chiropractic records starting in 1994.  Furthermore, as noted above, the Veteran stated that his ears required irrigation within the past year or two as a result of his ears being impacted with dried, scaly skin.  The most recent VA treatment records were dated from 2012, and therefore, any outstanding VA treatment records should be secured.  The Veteran also testified that he sought treatment from a private physician, Dr. A.N., for his back and was undergoing pain management with her.  Accordingly, any outstanding private treatment records should be obtained.  

Finally, the Veteran has asserted that he is unable to work due to his service-connected disabilities and retired due to his service-connected medical conditions in November 2014.  See May 2015 Hearing Transcript.  The United States Court of Appeals for Veterans Claims has held that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine, left leg numbness, right shoulder, and seborrheic dermatitis of the bilateral ears, to specifically include records from Dr. A.N.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include from the VA healthcare facility in Tallahassee, Florida, dated from 1991 to the present and any other records dated from 2013 to the present.   

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right shoulder disorder that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.    

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right shoulder disorders.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise casually or etiologically related to the Veteran's military service, to include his injury in April 1991 doing pull-ups.  In so doing, the examiner should address April 1991 treatment record that noted that the Veteran's right shoulder pain was chronic in nature and included a diagnosis of bursitis, the May 2015 private medical opinion, and the June 2008 VA treatment record that contained a notation that the Veteran had a history of a right shoulder injury when doing pull-ups in the military.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected degenerative disc disease of the lumbar spine, to include whether any radiculopathy of the left lower extremity may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  

The examiner should report all signs and symptoms necessary for rating the Veteran's disabilities.  In particular, he or she should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner should further state the total duration of incapacitating episodes over the past 12 months and identify all neurological manifestations of the disability.

Specifically, the examiner should state whether the Veteran has left lower extremity radiculopathy or any other neurological disorder involving his left lower extremity.  If so, the examiner should identify the symptoms, manifestations, and impairment associated with the disorder and state whether it is at least as likely as not caused by or permanently aggravated by the service-connected lumbar spine disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected seborrheic dermatitis of the bilateral ears.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.   

The examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria.   In particular, the examiner should state the percent of the entire body affected and the percent of the exposed areas affected.  He or she should also indicate whether the Veteran requires intermittent systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the duration and frequency during the past 12-month period. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disabilities, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

7.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




